Exhibit 10.4

 

[smtc.jpg]

 

May 15, 2017

 

Roger Dunfield
116 Taylor Street
Santa Cruz, CA 95060

 

Dear Roger:

 

On behalf of SMTC Corporation (“SMTC” or the “Company”), I am pleased to inform
you that you have been approved for a one-time grant of options covering 335,929
shares of Company common stock under the Company’s 2010 Incentive Plan. If you
agree to the terms of this letter, the options will be granted on May 15, 2017,
will have an exercise price per share equal to the Company per share closing
price on that date, and will vest as to 1/5 (20%) of the covered shares upon the
Company’s average closing share price being above each of $2.00, $3.00, $4.00,
$5.00 and $6.00 per share for a 90 day period, or upon a Change in Control Event
(as defined below) resulting in the per share value of Company common stock
being above those same thresholds (1/5 if above $2.00, an additional 1/5 if
above $3.00, an additional 1/5 if above $4.00, an additional 1/5 if above $5.00,
and 100% if above $6.00), subject, in all cases, to your continued employment.
In the event of a Change in Control Event, the options shall immediately expire
to the extent they remain unvested; provided, however, the Company’s board of
directors may, in its sole discretion, accelerate vesting effective immediately
prior to, but contingent on, a Change in Control Event. To ensure alignment with
shareholders, the options may not be exercised, and no option shares may be
sold, within 180 days of any portion of the options vesting, unless a Change in
Control Event occurs. The options shall otherwise reflect the Company’s standard
terms and conditions for employee option grants, including a ten-year term, and
will vest with respect to whole shares only.

 

For purposes of the foregoing, a “Change in Control Event” is an event described
in clause (i), (ii) or (iv) of the definition of a Covered Transaction contained
in the Company’s 2010 Incentive Plan.

 

As a condition to the grant of the options referred to above, you hereby agree
that the January 22, 2016 letter agreement between you and the Company setting
forth the terms of your employment (the “Letter Agreement”) is amended so that
you no longer will be eligible to receive the Annual LTIP Grant (as defined in
the Letter Agreement). The terms of your employment otherwise will remain
unchanged, in accordance with the Letter Agreement, meaning that the Letter
Agreement will be read and interpreted as if the Long-Term Incentive
Compensation paragraph never was a provision of the Letter Agreement (except
that references to “LTIP” in other provisions of the Letter Agreement shall
continue to mean the Company’s 2010 Incentive Plan, or its successor).
Notwithstanding the foregoing, but for the avoidance of doubt, full vesting
acceleration in the event of certain terminations of your employment in
connection with or within twelve (12) months following a Change in Control
Event, as set forth in the “Change in Control” paragraph of the Letter
Agreement, still will apply with respect to equity awards granted prior to the
date hereof (subject to the terms and conditions of the Letter Agreement);
however, such vesting acceleration will not apply to the options referenced in
the first paragraph of this letter.

 

 
 

--------------------------------------------------------------------------------

 

 

If you wish to accept the terms of this letter and be granted the options set
forth above, please sign and return this letter to me by May 15, 2017. In the
event I do not receive a signed copy of this letter by that date, this letter
shall be without force or effect.

 

I appreciate your efforts on behalf of the Company, and I look forward to your
future success.

 

Sincerely,

 

/s/ Clarke Bailey

 

Clarke Bailey

Chairman

 

 

 

 

 

Agreed to and accepted by _/s/ Roger Dunfield____ on May 15, 2017.

 

                                            Roger Dunfield